COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00096-CV
 
 



In the Interest of A.H., A Child



 
 
----------
FROM THE 323rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
L.H. (Mother) appeals the trial court’s judgment terminating her parental
rights to her son, A.H. (Andy).[2]  In four issues, Mother
contends that the evidence is legally and factually insufficient to support the
trial court’s judgment.  We affirm.
 
Background
Facts
          Mother
was born in 1987.  By her teenage years, she was living with her grandmother,
E.H. (Edith).  At age fifteen, Mother ran away from Edith’s house and moved in
with P.H. (Peter), who was then twenty-four years old.  Peter introduced Mother
to cocaine, and when Mother was still fifteen years old, she and Peter
conceived a child, C.H. (Charles), while both were under the influence of the
drug.  Mother continued to use cocaine while pregnant with Charles and gave
birth to him in approximately 2004.  Around that same time, Mother and Peter,
who eventually married each other, moved to Kansas.
          Mother
and Peter had a second child, B.H. (Bethany), a couple of years after Charles
was born.  Soon after Bethany was born, Peter used methamphetamine and began drinking
heavily, and Mother and Peter divorced. In 2007, when Mother and the children
were spending the night at Peter’s house, Mother and Peter got into a fight,
for which Mother was arrested and later convicted of “domestic violence.”  Soon
after that fight, Kansas Social Rehabilitation Services (SRS) obtained custody
of Charles and Bethany, and they initially went to foster care.  Mother
attempted to work with SRS to have her children returned, but Mother was unable
to get adequate housing as requested by SRS, so the children eventually went to
live with Peter’s sister.
Also
in 2007, Mother met C.W. (Father) and moved in with him.  At the time, Father
was forty-two years old.  Mother knew that Father was addicted to
methamphetamine, and soon after their relationship started, they began using
drugs together.  In August 2007, they were pulled over by police in Kansas while
riding in a car together.  Mother was arrested for driving without a license,
while Father was arrested for obstruction of justice because he gave the police
a false name.  According to Mother, while she was being booked into jail,
guards found a bag of methamphetamine in her pants pocket, for which she was
charged with possession of methamphetamine and trafficking methamphetamine in a
penal institution.[3]  Mother testified that
after her arrest for driving without a license, it “slipped [her] mind” that
she had the methamphetamine in her pocket.  She pled nolo contendere to the
charges.
Mother
was released from confinement in July 2008, seemingly to serve probation.  Andy
was conceived in early August 2008, shortly before Mother was sentenced to
incarceration in a Kansas penitentiary on August 20, apparently for violating the
probation by “not reporting.”
Mother
was incarcerated in Kansas for all nine months of her pregnancy with Andy, and
in May 2009, she gave birth to him.  Upon Andy’s birth, Edith (Mother’s
grandmother) went with L.H. (Lois), Mother’s mother, to Kansas to pick him up. 
Mother chose to have Andy live with Edith in Texas because Edith was “the only family
[she had] and [Andy’s] father was not capable of taking care of him at the time.”[4]
 Mother believed that Edith could adequately care for Andy until Mother was
released from confinement.
          On
August 9, 2010, when Andy was approximately fifteen months old, the Fort Worth
Fire Department was called to Edith’s house.  A mattress in the house had
caught fire in a room where Lois was sleeping.  Andy was home when the fire
started.
          Officer
Rena Dulworth of the Fort Worth Police Department was called to Edith’s house
by the fire department to investigate the possible kidnapping of Andy.  A
dispute had arisen between Edith and Lois about who should care for him.  Edith
told Officer Dulworth that Lois had removed Andy from the house and had placed
him in a van driven by Lois’s boyfriend.  Lois claimed that Edith was unable to
take care of Andy and that Lois was his primary caregiver.  Edith claimed that
she had custody and that Lois did not.  The van was found driving around the
neighborhood not far from the house, and Andy was returned to Edith.  In
speaking with Edith, Officer Dulworth noticed that she did not seem well.  Particularly,
Edith moved around very slowly, was unsteady on her feet, and appeared to have
soiled herself.  Officer Dulworth testified that she could not imagine that Edith
could have cared for a small child.
          Officer
Dulworth obtained the consent of J.H., Andy’s great-grandfather, to search the
home.  Upon the search, Officer Dulworth found the home to be in a state of
disarray.  The carpet was heavily stained and littered with dirt, trash, and
food particles.  Items and clothing were stacked and strewn all around the
house.  Officers found a loaded semi-automatic pistol on a windowsill in a
bedroom where Andy sometimes slept.  They also found loose pills within Andy’s
reach.  During the search, Officer Dulworth saw Andy roaming freely around
house, at one point picking up a plastic knife and running with it.  Based on
the state of the home, Officer Dulworth became concerned for Andy’s safety and
called for the Department of Family and Protective Services (the Department) to
evaluate the home.
          An
investigator from the Department, Teresa Shipley, went to the home that evening
and determined that Edith was unable to care for Andy, that the home was unsafe
for him, and that Edith had a history with the Department because she had
previously “refused to accept parental responsibility” of a child. In the home,
Shipley found “lots of little pieces of stuff like screws, trash, things all
over the carpet, . . . [and] various small items.”  Shipley also noticed a bad
odor in the home.  Shipley saw that Edith had difficulty moving around the
house.  The Department removed Andy from the home, placed him in foster care,
and filed its petition for termination soon thereafter.
          At
the time of the trial in July 2011, Mother was still incarcerated in Kansas,
and Andy was two years old and had been in his foster placement for almost a
year.  Mother, who testified telephonically, said that excluding time that she
had been incarcerated, she had not been sober for more than three consecutive
months since she began using cocaine with Peter at age fifteen.  Mother also
admitted that prior to the arrest that had led to her current incarceration,
she had been convicted of theft and driving while her license was suspended in
addition to her conviction for hitting Peter.  She stated that she had known
that Father used methamphetamine when they met but that she had not known that
he had an extensive criminal record.
          Mother
testified that she was not aware of the condition of Edith’s home or of Edith’s
poor physical condition.  Mother conceded, however, that she knew that her
mother, Lois, lived in Edith’s home, that Lois had a long history of drug
abuse, and that she had considered Lois’s addiction when placing Andy in the
home but was not concerned about it.  When asked about her work and living
history, Mother testified that the longest she had ever held a job was eight
months, that she had worked at two other jobs for one and four months each, and
that she had never rented or owned a residence on her own.
          When
asked whether she had completed the court-ordered service plan, Mother
testified that she had completed some of the plan but that she could not
complete other requirements—regular visitation with Andy, proof of income, and
appropriate housing—because she was incarcerated.  She stated that she has
earned a certificate in landscaping and would pursue employment in that field upon
her release, which she believed would occur a little more than a month after
the trial concluded.  She claimed that upon her release, she would immediately
enter a thirteen-week program to help her find housing and employment.  She believed
that she would be able to provide an appropriate home for Andy within a month, but
she conceded that she would not likely have a job for five or six weeks after
her release, and she was “not sure” about what she would do with Andy until she
was ready to take him.
          Mother
testified that she will be required to live in Topeka as a condition of her
parole and that she has no family and only one friend there.  She testified
that while she planned on completing drug treatment upon her release, she felt
that she did not need it.  Mother also planned on resuming her relationship
with Father, whom she admitted has a drug problem and is in need of treatment.  She
also admitted that she did not have a problem with Andy staying in an adult
treatment facility with many felons.
          Kimberly
Bailey, who works for the Department as a conservatorship supervisor, testified
that the original goal for Andy was reunification with his parents.  However, Bailey
testified that as the Department attempted to work toward returning Andy with
Mother and Father and their families, the goal changed to termination when it
became clear that neither parent would be in a position to care for Andy in the
near future.  Bailey testified that no family member had requested custody of Andy
since he was removed from Edith’s home and that the Department had determined
that none of the placements proposed by Mother and Father were appropriate
since the only blood relatives proposed were not able to take care of Andy.  Bailey
stated that Father had not completed any of the services listed in his service
plan, such as parenting classes or counseling, and had not been in regular
contact with CPS.  She conceded, however, that while confined, Father was “on a
unit that was more restrictive in terms of accessibility to the types of
services that [the Department] had requested that he participate in.”
          Bailey
also opined that Andy had bonded with his foster mother, while he had little to
no bond with Mother or any blood relatives.  She explained that Andy was “doing
great” physically and was on target developmentally, and she expressed that the
Department planned on allowing his foster parent to adopt him.  She stated that
with his foster parent, Andy seemed “comfortable” and “at home.”  When Bailey
was asked why she believed that termination of Andy’s parents’ rights was in
his best interest, she testified, “[Andy] deserves an opportunity to be in a
home where he’s safe, where all his needs are being met, and [where] he has an
opportunity to thrive, and I don’t believe his parents have demonstrated that
they can do it and will do it.”
          G.F.
(Grace), Andy’s foster mother, testified on her own behalf as an intervenor in
the case.  Grace said that she loved Andy, that Andy loved her, and that Andy
had bonded with her and her family.  She testified that Andy was happy and healthy,
with the exception of recurring problems with ear infections, for which he was
receiving appropriate treatments.  Grace testified that neither Father nor
Mother had been in contact with Andy since he began living with her and that
the only contact he had with any blood relatives consisted of two or three
visits from Edith and a maternal aunt, the last of which was several months
before the trial.  Grace expressed her desire to adopt Andy.
          The
trial court terminated Mother’s paternal rights to Andy, finding that she had
engaged in conduct or had knowingly placed Andy with persons who had engaged in
conduct that endangered his physical or emotional well-being, had knowingly
placed or allowed him to remain in conditions or surroundings that endangered his
physical or emotional well-being, and had failed to comply with a court order
setting out the actions necessary to secure his return.[5]
 The trial court also found that termination was in Andy’s best interest.  Mother
brought this appeal.
Evidentiary
Sufficiency
          In her
first three issues, Mother contends that the evidence is legally and factually
insufficient to sustain the trial court’s finding that she committed one of the
grounds for termination listed in section 161.001(1) of the family code.  In her
fourth issue, she argues that the evidence is factually insufficient to support
the trial court’s finding that termination of her parental rights is in Andy’s
best interest.
A
parent’s rights to “the companionship, care, custody, and management” of her children
are constitutional interests “far more precious than any property right.”  Santosky
v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397 (1982); In re
M.S., 115 S.W.3d 534, 547 (Tex. 2003).  In a termination case, the State
seeks not just to limit parental rights but to erase them permanently—to divest
the parent and child of all legal rights, privileges, duties, and powers
normally existing between them, except for the child’s right to inherit.  Tex.
Fam. Code Ann. § 161.206(b) (West 2008); Holick v. Smith, 685
S.W.2d 18, 20 (Tex. 1985).  We strictly scrutinize termination proceedings and
strictly construe involuntary termination statutes in favor of the parent.  Holick,
685 S.W.2d at 20–21; In re R.R., 294 S.W.3d 213, 233 (Tex. App.—Fort
Worth 2009, no pet.).
In
proceedings to terminate the parent-child relationship brought under section
161.001 of the family code, the petitioner must establish one ground listed
under subsection (1) of the statute and must also prove that termination is in
the best interest of the child.  Tex. Fam. Code Ann. § 161.001; In re J.L.,
163 S.W.3d 79, 84 (Tex. 2005).  Termination decisions must be supported by
clear and convincing evidence.  Tex. Fam. Code Ann. § 161.001.  Evidence is
clear and convincing if it “will produce in the mind of the trier of fact a
firm belief or conviction as to the truth of the allegations sought to be
established.”  Id. § 101.007 (West 2008).  Due process demands this
heightened standard because termination results in permanent, irrevocable changes
for the parent and child.  In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002).
In
evaluating the evidence for legal sufficiency in parental termination cases, we
determine whether the evidence is such that a factfinder could reasonably form
a firm belief or conviction that the grounds for termination were proven.  In
re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).  We review all the evidence in
the light most favorable to the finding and judgment.  Id.  We resolve
any disputed facts in favor of the finding if a reasonable factfinder could
have done so.  Id.  We disregard all evidence that a reasonable
factfinder could have disbelieved.  Id.  We consider undisputed evidence
even if it is contrary to the finding.  Id.  That is, we consider
evidence favorable to termination if a reasonable factfinder could, and we
disregard contrary evidence unless a reasonable factfinder could not.  Id.
We
cannot weigh witness credibility issues that depend on the appearance and
demeanor of the witnesses, for that is the factfinder’s province.  Id. at
573, 574.  And even when credibility issues appear in the appellate record, we
defer to the factfinder’s determinations as long as they are not
unreasonable.  Id. at 573. 
In
reviewing the evidence for factual sufficiency, we give due deference to the
factfinder’s findings and do not supplant the judgment with our
own.  In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).  We determine
whether, on the entire record, a factfinder could reasonably form a firm
conviction or belief that the parent violated one subsection of section
161.001(1) and that the termination of the parent-child relationship was in the
best interest of the child.  Tex. Fam. Code Ann. § 161.001; In re C.H.,
89 S.W.3d 17, 28 (Tex. 2002).  If, in light of the entire record, the disputed
evidence that a reasonable factfinder could not have credited in favor of the
finding is so significant that a factfinder could not reasonably have formed a
firm belief or conviction in the truth of its finding, then the evidence is
factually insufficient.  H.R.M., 209 S.W.3d at 108.
Mother’s endangerment of Andy
          In
her second issue, Mother contends that the evidence is legally and factually insufficient
to sustain the ground for termination under section 161.001(1)(E) of the family
code.  See Tex. Family Code Ann. § 161.001(1)(E).  Under section
161.001(1)(E), termination may be supported by a finding that a parent engaged
in conduct or knowingly placed the child with persons who engaged in conduct
that endangered the physical or emotional well-being of the child.  See id.
          As
we have explained,
          Endangerment means to expose to loss or injury,
to jeopardize.  Under section 161.001(1)(E), the relevant inquiry is whether
evidence exists that the endangerment of the child’s . . . well-being was the
direct result of [the parent’s] conduct, including acts, omissions, or failures
to act.  Additionally, termination under subsection (E) must be based on more
than a single act or omission; the statute requires a voluntary, deliberate,
and conscious course of conduct by the parent.  It is not necessary,
however, that the parent’s conduct be directed at the child or that the child
actually suffer injury.  The specific danger to the child’s well-being may
be inferred from parental misconduct standing alone.  Moreover, a parent’s
mental state may be considered in determining whether a child is endangered if
that mental state allows the parent to engage in conduct that jeopardizes the
physical or emotional well-being of the child.  To determine whether termination
is necessary, courts may look to parental conduct occurring both before and
after the child’s birth.
In
re M.E.-M.N., 342 S.W.3d 254, 261–62 (Tex. App.—Fort
Worth 2011, pet. denied) (emphasis added) (citations omitted).
          The
evidence reveals a pattern of Mother’s acts by which the trial court could have
reasonably formed a firm belief or conviction that she knowingly engaged in conduct
that endangered Andy’s physical or emotional well-being.  This is true even though,
as Mother testified at trial and argues on appeal, she had no knowledge of the
condition of Edith’s home or of the deterioration of Edith’s health at the time
of Andy’s removal.[6]
          Mother’s
testimony established that she has a long history of abusing controlled
substances and that the use of those substances has exposed her to imprisonment
and to her separation from Andy.  She testified that she had begun using
cocaine at age fifteen and that she had used it while pregnant with her first
child, Charles.  Mother admitted to using illegal drugs with both of the
fathers of her children, and she is currently incarcerated because she
possessed contraband in a jail facility.  Mother testified that other than the
time she has been incarcerated, the longest period of time she has even been
sober since she turned fifteen years old was three months.  Despite this, Mother,
who at the time of trial was twenty-three years old, testified that she does
not believe she is in need of drug treatment.  A parent’s use of narcotics,
both before the birth of a child and while the parent had custody of older
children, can constitute endangering conduct.  In re J.O.A., 283 S.W.3d
336, 345 (Tex. 2009) (“[A] parent’s use of narcotics and its effect on his or
her ability to parent may qualify as an endangering course of conduct.”); M.E.-M.N.,
342 S.W.3d at 263; see also Walker v. Tex. Dep’t of Family & Protective
Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009, pet.
denied) (“Because it exposes the child to the possibility that the parent may
be impaired or imprisoned, illegal drug use may support termination under
section 161.001(1)(E).”).  Thus, the trial court could have found that Mother
endangered Andy’s physical or emotional well-being through her long-term drug
abuse.
          Mother
also has a history of criminal violations (including some that are not drug related)
and incarceration.  She was convicted of theft at some point after her other
two children had been removed from her care in Kansas.  Mother testified that
she had “picked up $24 at McDonald’s and it happened to belong to somebody
else.”  Mother was also convicted in 2007 for hitting Peter, the father of her oldest
children, while the children were present in Peter’s home.  Mother was also convicted
of possession of methamphetamine and attempting to take methamphetamine into a
jail, for which she has been incarcerated for Andy’s entire life.  Further,
Mother admitted to violating prison regulations during her current
incarceration, resulting in her loss of thirty-two days of good time credit and
therefore delaying her release.  Mother lost “good time” more than once for
having cigarettes in jail, which Mother knew was illegal.
          Because
of her current incarceration, Mother was not able to care for Andy and gave him
to Edith, knowing that Lois, who had a history of using drugs and committing
crimes, lived in Edith’s home.[7]  Similarly, Mother had left
Charles and Bethany for about a month with a known drug user, Peter, before
their removal in Kansas while she “went to obtain new housing.”  Mother’s endangering
conduct toward her other children is relevant to whether she endangered Andy.  See
In re W.J.H., 111 S.W.3d 707, 716 (Tex. App.—Fort Worth 2003, pet. denied). 
And as of the beginning of the trial, even though Mother had received knowledge
about the dangerous conditions in Edith’s home at the time of Andy’s removal,
Mother’s immediate plan for Andy was to return him to that home.
          While
criminal violations and incarceration are not enough to show endangerment by
themselves, they can be evidence of endangerment if shown to be part of a
course of conduct that is endangering to the child.  Tex. Dep’t of Human
Servs. v. Boyd, 727 S.W.2d 531, 533–34 (Tex. 1987); Perez v. Tex. Dep’t
of Protective and Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso
2004, no pet.).  Combined with her drug use, her unstable work and living
history, and her decisions to leave her children with known drug users, the
trial court could have reasonably concluded that Mother’s history of criminal
violations and incarcerations affected her ability to provide a stable living
environment for Andy and thus endangered his physical or emotional well-being.  See
In re V.V., 349 S.W.3d 548, 554 (Tex. App.—Houston [1st Dist.] 2010,
pet. denied) (en banc) (holding that constant incarceration, failure to provide
support for child, and failure to maintain any relationship with child is
evidence of endangerment); In re M.R., 243 S.W.3d 807, 818–19 (Tex.
App.—Fort Worth 2007, no pet.) (holding that the placement of a child in a living
situation with known drug users was a factor supporting endangerment); Perez,
148 S.W.3d at 436–37 (holding parent’s history of substance abuse, criminal
conduct, and incarceration sufficient to show endangerment); see also In re
A.J.M., No. 02-11-00137-CV, 2012 WL 2877457, at *4 (Tex. App.—Fort Worth
July 16, 2012, pet. denied) (op. on reh’g) (en banc) (“Even evidence of
criminal conduct, convictions, and imprisonment prior to the birth of a child
will support a finding that a parent engaged in a course of conduct that
endangered the child’s well-being.”).
We
hold that under the applicable standards of review, considering all of the
facts described above, the evidence is legally and factually sufficient to
sustain the trial court’s finding that Mother engaged in conduct that
endangered Andy’s physical or emotional well-being.  See Tex. Fam. Code
Ann. § 161.001(1)(E).  We therefore overrule Mother’s second issue.  Because
one finding under section 161.001(1), along with a finding that termination is
in the child’s best interest, is sufficient to sustain an order of termination,
we decline to address Mother’s first and third issues, which challenge the
sufficiency of the evidence to prove the grounds of termination under section
161.001(1)(D) and (O).  See Tex. R. App. P. 47.1; In re Z.C., 280
S.W.3d 470, 475 n.22 (Tex. App.—Fort Worth 2009, pet. denied).
Andy’s
best interest
          In
her fourth issue, Mother contends that the evidence is factually insufficient
to sustain the trial court’s finding that termination of her parental rights is
in Andy’s best interest.  There is a strong presumption that keeping a child
with a parent is in the child’s best interest.  In re R.R., 209 S.W.3d
112, 116 (Tex. 2006).  Prompt and permanent placement of the child in a safe
environment is also presumed to be in the child’s best interest.  Tex. Fam.
Code Ann. § 263.307(a) (West 2008).
          Nonexclusive
factors that the trier of fact in a termination case may use in determining the
best interest of the child include the desires of the child, the emotional and
physical needs of the child now and in the future, the emotional and physical
danger to the child now and in the future, the parental abilities of the
individuals seeking custody, the programs available to assist these individuals
to promote the best interest of the child, the plans for the child by these
individuals or by the agency seeking custody, the stability of the home or
proposed placement, the acts or omissions of the parent which may indicate that
the existing parent-child relationship is not a proper one, and any excuse for
the acts or omissions of the parent.  Holley v. Adams, 544 S.W.2d 367,
371–72 (Tex. 1976).  Undisputed evidence of just one factor may be sufficient
in a particular case to support a finding that termination is in the best
interest of the child.  C.H., 89 S.W.3d at 27.  On the other
hand, the presence of scant evidence relevant to each factor will not support
such a finding.  Id.
          A
factfinder may consider a parent’s continuing use of illegal drugs as a factor affecting
the best interest of the child.  See M.R., 243 S.W.3d at 820; In re
S.B., 207 S.W.3d 877, 887–88 (Tex. App.—Fort Worth 2006, no pet.).  A
parent’s criminal record also reflects on the best interest of the child in
maintaining a relationship with that parent.  See V.V., 349 S.W.3d at
558.
          Most
of the factors listed above weigh in favor of the trial court’s decision that
termination is in Andy’s best interest.  For example, based on Andy’s lack of
an emotional connection to either parent or any of his biological family, his bond
with his foster mother, Mother’s history of failing to provide for her children,
her problems with drug addiction, her criminal history, her stated plans (including
reuniting with Father, who has an extensive criminal and drug history),[8]
and her lack of a supporting extended family, the trial court could have
reasonably concluded that it is unlikely that Mother would be able to consistently
provide for Andy’s physical and emotional needs and that Mother would instead
present a threat to his future well-being.  Regarding Mother’s drug use, although
her confinement had provided her with an extended period of sobriety, the trial
court could have been reasonably skeptical about her ability to maintain a
drug-free lifestyle upon her release from confinement even if, as she
testified, she planned on attending Narcotics Anonymous.  Mother had not
demonstrated that she could achieve extended sobriety while not incarcerated,
and she opined that she did not need treatment for her drug abuse.
          Moreover,
Mother recognized that upon being released from confinement and obtaining a
place to live, Andy would not recognize her and would likely have anxiety about
being placed with her.  She conceded that it was best for Andy to be in a place
where he is safe, stable, and could be loved and protected.  Mother kept
minimal contact with Andy (she sent him a blanket, a birthday card, and wrote
letters “three or four times”); in contrast, Mother wrote letters to Father “once
or twice a week.”  The evidence demonstrated that Andy was being nurtured in
Grace’s home, had bonded with her, and was also “very close” to Grace’s parents
and other family members.  Evidence of a child’s bond with a foster family is a
factor that may support termination.  See In re U.P., 105 S.W.3d 222,
230 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (op. on reh’g).
          In
jail, Mother obtained her GED; took classes on offender workforce development,
nutrition management, and money management; and completed Thinking For A Change,
a ten-week program aimed at developing positive thought processes.  She also finished
part of her service plan, including taking parenting classes and a
psychological evaluation and participating in counseling.  But Mother had not
demonstrated proper parenting abilities in the past to any of her three
children, and the trial court could have considered that it was unlikely that
she had developed those skills while incarcerated because, for example, she
proposed to allow Andy to return to live with Edith or to bring Andy into a
residential program for felons before having a job or being able to financially
provide for Andy’s needs.  Also, although Mother indicated a desire to “follow
the rules” upon being released from confinement, she recognized that even while
she was confined, she was not able to control her conduct.  Mother planned on
taking a thirteen-week job-skills program upon being released from confinement,
but the trial court could have been reasonably skeptical about her ability to
maintain employment based on her prior work history.  Mother offered no excuse
for her behavior at trial.
Applying
the appropriate standards of review, we hold that the evidence is factually
sufficient to support the trial court’s decision that termination of Mother’s rights
is in Andy’s best interest.  See Tex. Fam. Code Ann. § 161.001(2).  We
therefore overrule Mother’s fourth issue.
Conclusion
          Having
overruled all of Mother’s issues necessary for disposition, we affirm the trial
court’s judgment.
 
 
TERRIE LIVINGSTON
CHIEF JUSTICE
 
PANEL:  LIVINGSTON, C.J.; WALKER and MCCOY, JJ.
 
DELIVERED: 
September 27, 2012




 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-12-00096-CV
 
 



In
  the Interest of A.H., A Child


§
 
§
 
§
 
§
 
 


From the 323rd District
  Court
 
of
  Tarrant County (323-93161J-10)
 
September
  27, 2012
 
Opinion
  by Chief Justice Livingston



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
By_________________________________
   
Chief Justice Terrie Livingston
 




[1]See Tex. R. App. P. 47.4.


[2]To protect A.H.’s
identity, we will use “Andy” as an alias to refer to him, and we will also use
aliases to refer to other people associated with the termination of Mother’s
parental rights.  See Tex. R. App. P. 9.8(b)(2).


[3]The record contains
criminal judgments from Kansas.  One judgment, for possession of
methamphetamine, has a “Date of Offense” of August 15, 2007, which is the date
that Mother said that she was arrested for driving without a license.  The
possession of methamphetamine judgment relates that Mother was placed on
probation.  The second judgment, for “Traffic in Contraband in a Penal
Institution,” states that the offense was committed on September 21, 2007 and
that Mother received a thirty-six-month probated sentence.  There is no
explanation in the record concerning why Mother’s judgments bear different
offense dates or why the second judgment bears an offense date that is
different than the date on which Mother testified that the crime occurred.


[4]Edith was born in 1948, so
she was approximately sixty-one years old in 2009 when she went to Kansas to
get Andy.


[5]See Tex. Family
Code Ann. § 161.001(1)(D), (E), (O) (West Supp. 2012).  The trial court also
terminated Father’s parental rights, but he is not a party to this appeal.


[6]Bailey agreed that neither
parent was aware of the conditions of Edith’s home at the time of Andy’s
removal from that home.


[7]Lois had been arrested for
possessing marijuana, unlawfully carrying a weapon, theft by check, and possessing
a controlled substance.


[8]The record contains
documents establishing that Father has been convicted for selling marijuana,
possessing marijuana, possessing drug paraphernalia, possessing
methamphetamine, criminally using a credit card, and driving while under the
influence of alcohol or drugs.